Ewing, C.
The appellant filed a bill in the nature of a bill in equity to subject lands in the hands of heirs, to the payment of their ancestor’s debt. The answer admitted the facts alleged, and denied the jurisdiction of the circuit court. It was virtually a demurrer to the bill. The bill is based upon facts substantially as follows : .
In 1870, one Christopher Stratton died seized of eighty acres of land in Schuyler county, which had been used and occupied by himself and family, as their homestead, for many years prior to his death. He left a widow and eight children, two of whoni were minors. The homestead passed to the widow and minor children, and was set off to them, as such, by the probate court of Schuyler county, in January, 1873, and was used and occupied by them, as their homestead, until the minor children, George W. Stratton and Henry Stratton, became of age, and the widow, Mary Stratton, died. There was an administration on the estate *561of Christopher Stratton, commencing January 9th, 1871, and ending November 8th, 1875, when the administrator made his final settlement, during which plaintiff' established his claim of $375.55 against said estate as the law directed. The estate was insolvent, and the administration closed leaving plaintiff’s debt due and unpaid. The minor children became of age sometime after the administration closed, but before the commencement of this suit. The-widow died in March, 1879.
This action was instituted against four of the children to subject their interests in this tract of land to the payment of plaintiff’s debt, the other children having conveyed their interests in the same to George W. Stratton, one of the defendants. In the court below, the case was submitted and argued on the issues presented by the amended petition and the answer thereto, and the court gave judgment for the defendants, from which plaintiff appeals to this court.
Two issues of law are presented: one on the construction of section 5, on page 698, volume 1, "Wagner’s Statutes, as to whether the homestead becomes liable for the ancestor’s debts, after the minor children become of age, and the widow dies, and the other as to the jurisdiction of courts of equity in this case, if it be determined that the land is liable for the ancestor’s debts.
l. homestead. The first question presented for consideration is the construction of the 5th section of the Homestead Law, in force in 1875, (1 Wag. Stat., 698,) which reads as follows: “ If any housekeeper or head of a family shall die, leaving a widow or any minor children, his homestead to the value aforesaid, shall pass to, and vest in such widow or children, or if there be both, to such widow and children, without being subject to the payment of the debts-of the deceased, * * and such widow and children, respectively, shall take the same estate therein, of which the deceased died seized; provided, that such children shall, by force of this chapter, only have an interest *562in such homestead until they shall attain their majority,” etc. This section very plainly defines the rights of the widow and children. “ They shall take the same estate therein of which the deceased died seized.” Whether that estate be absolute or limited in the “deceased ” the widow and children take the same, without being subject to the payment of the debts of the deceased. Skouten v. Wood, 57 Mo. 380. The minor children only have.an interest in such homestead until they shall attain their majority. The widow’s estate is absolute. The act not only exempts the property from tjie debts of the husband, but takes the homestead “from under the operation of the general law of descents, and creates an estate in fee, in the widow,” which at her death would go to her heirs. Freund v. McCall, 73 Mo. 343. And hence in this case the real estate is not subject to the claims of the appellant. Canole v. Hurt, 78 Mo. 649.
2. remedies against ents: probate jurisUiotion: chancery jurisdiction. This construction of the Homestead Act, existing at the time the rights of the parties in this case accrued, is decisive of the controversy: but it may not be inappropriate, to brieny notice the next question raised, to-wit: As to the jurisdiction of the courts of equity in similar cases. In the Board of Public Works v. Columbia College, 17 Wall. 521, the Supreme Court of the United States holds that a court of equity will not exercise its jurisdiction to reach the property of a debtor, unless there exist some special circumstances requiring its interposition; and that this rule should be insisted on with rigor, whenever the property sought to be reached consists of assets of a deceased debtor, which have already been subjected to administration. In Titterington v. Hooker, 58 Mo. 593, it is held that under the administration laws of this State, upon failure of personal assets to pay debts, and after a final settlement of the administration, a creditor cannot file a bill in equity against the heirs, to subject lands descended to them, to the payment of the debts of their ancestor. Null power aud juris*563diction exists in our probate courts to afford a complete and final administration of estates of deceased persons. In those courts all parties interested can have ample opportunity for the assertion and protection of their rights; and if they seek other remedy, through the courts of chancery, very strong and satisfactory reasons must be shown therefor. Pearce v. Calhoun, 59 Mo. 271. These cases seem to settle the question in this State.
The judgment of the circuit court is affirmed,
the other commissioners concurring.